Case 1:19-cv-05985-UA Document1 Filed 06/26/19 Page 1 of 6

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

 

UNITED STATES DISTRICT COURT

 

 

for the
Mark Downey, pro se ) 4c WW
Plaintiff/Petitioner )
Vv. ) Civil Action No.
__ United States of America, et. al. )
Defendant/Respondent )

 

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES oR co Sts
(Short Form) -

lam a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. Lf incarcerated. 1 am being held at: nia
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

 

2. [fnot incarcerated. If] am employed, my employer’s name and address are:

My gross pay orwagesare: $ == == QQ. , and my take-home pay or wages are: $ 0 per

(specify payperio) On,

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment C1 Yes Mf No
(b) Rent payments, interest, or dividends O Yes M No
(c) Pension, annuity, or life insurance payments © Yes M No
(d) Disability, or worker’s compensation payments O Yes No
(e) Gifts, or inheritances C1 Yes M No
(f) Any other sources M Yes O No

If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.

Losses last 6 years - See Income Tax Return; Massive Debt.

Be
Case 1:19-cv-05985-UA Document1 Filed 06/26/19 Page 2 of 6

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4, Amount of money that I have in cash or in a checking or savings account: $ . 2K .

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or

thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):

30 year old auto - $100.00

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

Credit Card $1K
expenses - $1,200/month
SSA $300/month
Taxes
Repairs
Food
Gasoline
Internet
7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

none.

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

Lawn Service Debt - $6K
SSA Repayment $500/month
Credit Card Debt $1K

Declaration: I declare under penalty of perjury that the above isformation is true and understand that a false
statement may result in a dismissal of my claims.

Date. 7/1/2019 C D

Applicant’s signftture

 

 

Mark Downey

Printed nfime

 
Case 1:19-cv-05985-UA Document1 Filed 06/26/19 Page 3 of 6

Enck:

1) A Pro se forma pauperis, fee waiver was granted in the US
District Court, Eastern District of Virginia; Alexandria
Virginia and Richmond, Virginia (Washington DC suburbs.)

2) The State of Virginia provided a Schedule A Disability
Certification for non-completive Federal Employment for
high-level SES positions with the US Courts, SES with the US
Justice Department and Federal Inspector General
Positions. Although this is not financial related it enhances
and reinforces the Motions credibility.

3) IRS Income Tax Form; Massive Debt.
Case 1:19-cv-05985-UA Document1 Filed 06/26/19 Page 4 of 6

    
   

— g
pee COO U

toe

Northwest Center for Community Mental Health

North County Human Services Building
1850 Cameron Glen Drive, Suite 600
Reston, Virginia 201903315

(703) 481-4100 (Office)

(703) 481-4110 (TDD)

 

October 10, 2018

To whom it may concern:

This letter serves as a certification that MARK DOWNEY is an individual with intellectual
disability, severe physical disability or psychiatric disability, and can be considered for
employment under schedule A hiring authority SCFR 213,3102(u). Thank you for your interest in
considering MARK DOWNEY for employment.

Thank you for your continued support.

Sincerely,

Ja 49

Robert Ketcham, MD
Psychiatrist

This message is intended only for the use of the addressee and may contain information that is privileged, confidential and exempt from discl osure
under applicable law. NOTE WHERE INFORMATION ACCOMPANIES THIS DISCLOSURE FORM: This information may have been disclosed to you from
records protected by Federal Confidentiality Rules (42 CFR Part 2). The Federal Rules prohibit you from making any further disclosure of this information
unless further disclosure is expressly permitted by the written consent of the person to whom It pertains or as permitted by 42 CFR Part 2. A general
authorization for the release of medical or other information is not sufficient for this purpose. The Federal Rules restrict any use of the information to
criminally investigate or prosecute any alcohol or drug abuse patient.

Tf you are not the intended recipient, please contact the sender and destroy all copies of the original message. Thank you!
Case 1:19-cv-05985-UA Document1 Filed 06/26/19 Page 5 of 6

Department of the Treasury ~ Internal Revenue Service

1040

For the year Jan. 1-Dec. 31, 2017, of other tax year boginning

“Your fst name and initial be
ta, spouse's firstname and mitial

“ita jont ‘retui

Form

 

‘Cast’ "5

  

: > name,

U.S. Individual Income Tax Return

(99)

 

a q | OMB No. 1545-0074

 

  

6 hy ney.

 

Seer va "y

Cily, town oF post ao Vy vo a loreign address,

Foroign CS name —

    

eer

Filing Status 1 (] Single

}. iryou have a P.O. box, sae instructions.

 

 

20

Copy alu bs

IRS Use Only—Do not write or staple in ths space

See separate instructions.
“Your ‘

   

cial sequrity numbor

Spouse's “Social ‘security number
nn

 

| Apt nO.

below (ee ‘instvuctions}. :

150 onipiete spaces
dg! 0799,

Foreign Lo! slate/county

 

renin get Liony

 

A “Make sura the S
and online 6c ¢

SNis} above
rect.

 

   

Presidential Election Carnpaign
Check here if you, of your spouse if filing
~{ jointly, want $3 to go to this lund Checsing
2 box below will not changa your lex or
refund. (-} You [J

 

 

| Spouse

 

2 (J Married filing jointly (even if only one had income)

Check only one 3 () Married filing separately. Enter spouse's SSN above

aN Yes of household (with qualifying person), (See inst ructions )

Hf the qualifying person is a child but not your dependent, enter this
child’s name here,

 

 

box. and full name here. » 5 [7] Qualifying widow(es) (see instructions)
. < , i “ are 2 Boxes checked
Exemptions 6a 2 Yourself. If someone can claim you as a dependent, do not check box 6a . on 62 and 6b
Cd Spouse Seenatctnee lnnnen ‘vont mee nnnne nen ee No. of children
c Dependents: (2) Dependents (3) Dependent's (4) ¥ if child under age 17 on 6¢ who:

Last name sovial security number
La .

(1) First name

relationship to you

 

qualifying tor child tax credit

* lived with you
* did not live with

 

see Instructions}

 

lf more than four
dependents, see
instructions and

check here » []

  

   

 

 

 

 

 

you due to divorce
or separation
{see instructions)

Dependents on 6c
not entered above

Add numbers on

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d__ Total number of exemptions claimed : lines above » 4]
Income 7 Wages, salaries, tips, etc. Attach Form(s) W-2 7 5, oD be - Oo
8a Taxable interest. Attach Schedule 8 if required CO a Loner
6 Tax-exempt interest. Do not include on line 8a | 8b | - / |
Attach Form(s) 9a Ordinary dividends. Attach Schedule 8 if required oo _ , a a 9a a
W-2 here, Also ~
attach Forms b Qualified dividends L ‘9b i ae —
W-2G and 10 Taxable refunds, credits, or offsets ¢ of state and local income taxes 10. ~—
1099-R if tax 11 Alimony received 11 on
was withheld, 12 Business income or (loss). Attach Schedule Cor C- EZ . to 12 —
/ 13 Capital gain or (loss). Attach Schedule D if required. If not required, check here » = (] 413, Ut Q, O76 S@
is ae 14 Other gains or (losses), Attach Form 4797 . Fe, 40 a
ooo instructions. 18a IRA distributions b Taxable amount 1b
16a Pensions and annuities | oe __| b Taxable amount 16b 4
17 “Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E 17 C6 ?) 656 / ey >
18 Farm income or (loss), Attach Schedule F . 18
19 Unemployment compensation . a 19 |
20a Social security benefits | 20a, [| | b Taxable amount 20b;
21 Other income. List type and amount 21
22 Combine the amounts in the far right column for lines 7 through 21. This is your total income P 22 (54, 667 Ro)
. 23 Educator expenses Co 23 / ‘
Adj usted 24 Certain business expenses of reservists, performing artists, and
Gross fee-basis government officials. Attach Form 2106 or 2106-EZ 24
income 25 = Health savings account deduction. Attach Form 8889 25
26 Moving expenses. Attach Form 3903 : . | 26
27 Deductible part of self-employment tax. Altach Schedule SE . | 27
28 = Self-employed SEP, SIMPLE, and qualified plans 28
29 = Self-employed heaith insurance deduction 29
30 Penalty on early withdrawal of savings . » . | 30
31a Alimony paid b Recipient's SSN >» 7 . L ve, |3ta *
32 IRA deduction . . 32 \
33 Student joan interest deduction : 33 |.
34 Tuition and fees. Attach Form 8917 » 1 347
35 Domestic production activities deduction, Attach Form 8903 a
36 9 Add lines 23 through 35 . . . 36
37 __ Subtract line 36 from line 22. This is your adjusted gross income » 37 [ S4, Z ty eq 56)

 

 

 

 

 

For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions.

Cat, No. 113208

form 1040 (20145
Case 1:19-cv-05985-UA Document1 Filed 06/26/19 Page 6 of 6

 

 

 

 

 

4 form 1040 (2017) Z {__.. Page 2
38 Amount from line 37 (adjusted gross income) a 38 mi 34,66 / Fo)
Tax and 39a Check | [[] You were born before January 2, 1983, (C] Btind. Total boxes
if; [.] Spouse was born before January 2, 1953, {_] Blind. } checked » 39a
Credits __b if your spouse itemizes on a separate return or you were a dual-status alien, check here® 39b{7]
“Standard . 40 ltemized deductions (from Schedule A) or your standard deduction (see left margin)... 40 oe, 2 6 0. y
peduction 41 Subtract line 40 fromline 38. wt Lo. 41 & 54 B67 &

 

cman BG Subtract line 55 trom line 47. If line 55 is more than line 47, enter 0- a >

ot

. 63 Add lines 56 through 62. This is your totaltax
Payments 64 Federal income tax withheld from Forms W-2 and 1099 an 64
NGS 2017 estimated tax payments and amount applied from 2016 return | 6B |
aattying. “66a Earnedincomecredit(EIC) . . . . . . . . . . | 66a
child, attach b Nontaxable combat pay election | 66b | i
Schedule EIC.| 67 — Additional child tax credit. Attach Schedule 8812. . . . . «| «67
oem 68 = American opportunity credit from Form 8863, line8 . . . | 68
69 Net premium tax credit. Attach Form 8962. 2. . . . | 69
70 Amount paid with request for extension to file . . 0... 70
71 Excess social security and tier 1 RRTAtax withheld 2... | 74 .
72 ~~ Credit for federal tax on fuels. Attach Form 4186. ww. | Oo
73 Credits from Form: a {~] 2439 b [_] Reserved ¢ [] 8885 dl} 73 a
. 74___ Add lines 64, 65, 66a, and 67 through 73. These are your totalpayments oo. om | 74 —_—
Refund 75 If line 74 is more than line 63, subtract line 63 from line 74, This is the amount you overpaid 75]
76a Amount of line 75 you want refunded to you. If Form 8888 is attached, check here. > | Bal, CO
Direct deposit? ® b Routingnumber | 7 PoE | Po Type: Bi Checking {__] Savings
ee actions >» d= Account number bob Po Po :
__.17___- Amount of line 75 you want applied to your 2018 estimated tax > 1 77 ; ee a
Amount 78 Amount you owe. Subtract line 74 from line 63. For details on how to pay, see instructions 78 nen
YouOwe 79 Estimated tax penalty (see instructions) oe _. . | 79 |

 

* People who | 42 Exemptions. Ifline 38 is $156,900 or less, mutiply $4, 050 by the number on fine 6d. othe herwise, see instructions | 42 4 a xO
check any

 

 

 

 

 

 

 

 

box on line 43 Taxable income. Subtract line 42 from line 41. If line 42 is more than line 41, enter -O- ., 43
Ga oF 30b or 44 Tax (see instructions), Check if any from: a ("| Form(s) 8814 b [7] Form 4972 ¢ cr] _. |.44
dependent a | 45 ~— Alternative minimum tax (see instructions). Attach Form 6251... 1 1... 45

$ee ‘ 46 Excess advance premium tax credit repayment. Attach Form 8962. . . . . 46
instructions. | 47 Addiines44,45,and46 |...  PaP
cnoeen 48 = Foreign tax credit. Attach Form 1116 i required . to 48

Maried filing | 49 Credit for child and dependent care expenses. Attach Form 2441 49

eee 50 Education credits from Form 8863, line 19 . 2. 50

 

Mariiedd ting | 51 Retirement savings contributions credit. Attach Form 8880 51
jointly or

 

 

 

 

 

 

 

Qualifying 52 Child tax credit. Attach Schedule 8812, ifrequired, .. 52 _
eioulte, 53 Residential energy credits. Attach Form $695 . . 53 _
Head of 54 Other credits from Form: a [_] 3800 b ([] 8801 c ) 54

household, 55 Add lines 48 through 54, These are your total credits

 

 

57 Self-employment tax. Atlach Schedule SE Se
Other 58 Unreported social security and Medicare tax from Form: a () 4137 b [] 8919
Taxes 59 Additional tax on IRAs, other qualified retirement pians, etc. Attach Form 5329 if required
60a Household employment taxes from Schedule H rn
b First-time homebuyer credit repayment. Attach Form 5405 if required
61 Health care: individual responsibility (see instructions) Full-year coverage [__]
62 Taxes from: a [_]Form 8959 b [_] Form8g60_¢ [_] Instructions; enter code(s)

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

Third Party Do you want to allow another persorkiglaisc gpynis valu with the IRS (see instructions)? ["] Yes. Complete below. ‘ XT No

; Desi 'S Personal identificati ge nip oe
Designee mona £ VW Tex cv) 62 Fy lal Phowe roe i feation a |

 

   
  
 

   

 

 

 

 

 

   

 

   

Si Under 23 AyParury, | daclare that (hava axaminad this return and accemy 1g schedules and staiaments, and to the bast cf my knowiedge and heliel, they art
ign accutatgly list d f d tax year Declaration of r than taxpayer) is bused information of which preparer be
H accurate! HMOUNTS ane sources of income Lreceived during the tax year Declaration of preparer (other than taxpayer) is based on all information o| which proparer ha:

ere Dat Your occupation Daytime phone number
Joint roturn? See a ( id, terrence 163574 p> FJ 77
instructions :
Keep a copy for Spouse's signature. If a joint return, Ct Tust sign, Date Spouse's occupation H the IRS sent you aa identity Prot ection
ouc records. PIN, enter) pe oe pene yoenn
y hove (see mst j i 1, | | | | |

. PrinVType praparer’s name Preparer’s signature Date a PTIN
Paid parere sg check (1) i

self-employed
Preparer a
Use Only scene csseagecnsnnien so ours cont aeaeteaeeneneieneeen {Ales EIN be
Firm's address P > Phong no,

 

 

Go to wwwuirs.gov/Form 1040 for instructions and the latest information. Form 1040 eo17

 
